Citation Nr: 1453706	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder, currently evaluated as 70 percent disabling. 

2. Entitlement to service connection for bipolar disorder separate from service-connected PTSD with major depressive disorder.

3. Entitlement to service connection for sleep apnea, including as secondary to service-connected PTSD with major depressive disorder. 

4. Entitlement to service connection for a sleep disorder (other than sleep apnea) separate from any service-connected psychiatric disorder. 

5. Entitlement to a total disability rating based upon individual unemployablity (TDIU).   




REPRESENTATION

Appellant represented by:	The Berry Law Firm


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2005 until December 2006 and a prior period of Active Duty for Training (ACDUTRA) from May 2004 until September 2004. 

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska in April 2011, July 2011, April 2012, and September 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board finds that a remand is necessary to obtain outstanding, pertinent evidence, including treatment records from a VA facility.  The evidence before the Board demonstrates that the Veteran overdosed on prescribed medications in March 2011.  The record reflects that the Veteran received treatment from March 1, 2011 to March 5, 2011 at a private medical facility and was transferred for treatment by the VA on March 5, 2011.  The Veteran was initially received by the VA Medical Center (VAMC) of the Nebraska-Western Iowa Health Care System (NWIHCS) and received treatment until March 7, 2011.  Then, the Veteran was transferred for continued VA inpatient psychiatric treatment in a psychosocial residential rehabilitation treatment program (PRRTP).  While the claims file indicates that the Veteran's initial treatment records from the private facility have been received, the claims file does not reflect that complete copies of the Veteran's inpatient treatment records from NWIHCS or PRRTP have been received.  These inpatient treatment reports are likely relevant to the Veteran's claim for a rating in excess of 70 percent for his service-connected PTSD with major depressive disorder.  Moreover, the record reflects that the Veteran reported on May 17, 2011 that he was diagnosed as bipolar during this inpatient stay.  Accordingly, the RO should assist the Veteran in obtaining any VA medical records, including his inpatient records from March 5, 2011 through March 18, 2011.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Further, the Board notes that the Veteran has contended that he suffers from sleep apnea that is due to (or has been aggravated by) his service-connected psychiatric conditions.  A VA opinion was sought in August 2012 and the VA examiner opined that the Veteran did not have sleep apnea that was due to or has been aggravated by his service-connected psychiatric conditions.  Neither the correctional facility physician nor the VA examiner indicated that a sleep study had been conducted.  

The Veteran's attorney has argued that the record indicates that the Veteran has demonstrated symptoms of sleep apnea and that another examination should be conducted.  Particularly, a September 2006 post-deployment health assessment indicates that the Veteran had a history of feeling tired after sleeping, and a VA treatment record from December 2008 reports that the Veteran has a "crowded airway with obesity...that the Veteran could easily have sleep apnea... he may be an individual we want to test for sleep apnea in the future." Accordingly, the Board finds that the record does indicate that the Veteran has some signs or symptoms of sleep apnea which were not noted on the VA opinion.  Therefore, the Board finds that a VA examination should be conducted.  

Finally, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with his claims for service connection, as well as, his claim for an increased rating.  Consideration of the TDIU claim must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should specifically request any outstanding VA medical records related to the Veteran's psychiatric treatment.  The AOJ should specifically request treatment records from March 5, 2011 through March 18, 2011, including any inpatient treatment records from Nebraska-Western Iowa Health Care System and any affiliated psychosocial residential rehabilitation treatment program.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative. 

2. After any requested records have been obtained, the AOJ should have the Veteran scheduled for an appropriate VA examination to determine the existence and etiology of any current sleep disorder, to include obstructive sleep apnea. All indicated tests must be accomplished. The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following: 

a) What is the current diagnosis or diagnoses related to the Veteran's claimed sleep disturbances, including whether the Veteran suffers from any sleep disorder separate from any service-connected psychiatric disorder?

b) For any identified diagnosis, including the obstructive sleep apnea, is it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to manifestation exhibited during the Veteran's service? The examiner should discuss the Veteran's history of sleeping problems, including his report of feeling tired after sleep in his September 2006 Post Deployment Health Assessment. 

c) For any identified diagnosis, including obstructive sleep apnea, is it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated (increased in severity) by the Veteran's service-connected PTSD with major depressive disorder?

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

3. Afterwards, the AOJ should then take such additional development action as it deems proper with respect to the claim. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  A reasonable period of time must be allowed for a response before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


